exclude his statements and vacate the arbitration decision because the
                City obtained his statements in violation of his rights under the POBR,
                and the statements played a critical role in the arbitrator's decision.
                               The district court agreed with Ruiz. The district court
                excluded Ruiz's first statement, finding that the City obtained it in
                violation of the POBR, and his following three statements as fruit of the
                poisonous tree. Accordingly, the district court vacated the arbitrator's
                decision, remanded for a new arbitration on the unprofessional conduct
                charge, and threw out the untruthfulness charge. The City now brings
                this appeal.
                               Under common law grounds for reviewing arbitration rulings,
                we allow an arbitrator "broad discretion" in reaching decisions.          Clark
                Cnty. Ethic. Ass'n v. Clark Cnty. Sch. Dist., 122 Nev. 337, 341, 131 P.3d 5,
                8 (2006) (internal quotations omitted). We will only overturn an
                arbitrator's factual decisions if they are "arbitrary, capricious, or
                unsupported." Id. A decision is arbitrary, capricious, or unsupported, if it
                is not "supported by substantial evidence in the record."      Id. at 344, 131
                P.3d at 9-10. "Substantial evidence is defined as evidence that a
                reasonable mind might accept as adequate to support a conclusion."
                Franchise Tax Bd. of Cal. v. Hyatt, 130 Nev., Adv. Op. 71, 335 P.3d 125,
                144 (2014) (internal quotations omitted). We will only overturn an
                arbitrator's legal decisions if he "manifestly disregarded the law."      Clark
                Cnty. Educ. Ass'n, 122 Nev. at 341, 131 P.3d at 8. In determining whether
                an arbitrator manifestly disregarded the law, "the issue is not whether the
                arbitrator correctly interpreted the law, but whether the arbitrator,
                knowing the law and recognizing that the law required a particular result,
                simply disregarded the law" or "missed the law." Id. at 342, 131 P.3d at 8-

SUPREME COURT
          OF
      NEVADA
                                                      2
(0) I 9471)
                9 (internal quotations omitted); see also Oxford Health Plans LLC v.
                Sutter, 569 U.S. 133 S. Ct. 2064, 2068 (2013) (explaining that
                limited judicial review of arbitration decisions "maintains arbitration's
                essential virtue of resolving disputes straightaway" (internal quotations
                omitted)).
                             We conclude that substantial evidence supported the
                arbitrator's factual findings. Further, the arbitrator did not manifestly
                disregard the law. For instance, the arbitrator found that that the City
                did not violate the POBR when it obtained Ruiz's four statements. In
                contrast, the district court concluded that the City obtained the first
                statement in violation of the POBR, and the following three statements
                were fruit of the poisonous tree. The district court stated that the
                arbitrator's decision to "admit into evidence Officer Ruiz's four (4)
                statements was arbitrary and capricious, and made in manifest disregard
                of the law because the statements should have been suppressed as all
                were taken in violation of Officer Ruiz's rights." But the district court
                failed to explain how the arbitrator manifestly disregard the law,
                especially considering that Nevada has no case law applying the fruit of
                the poisonous tree doctrine to potential POBR violations.
                             We conclude that the district court did not apply the proper
                deference to the arbitrator's decision. Under the correct level of deference,
                the district court should have confirmed the arbitrator's decision. Further,
                because the arbitrator's decision was not arbitrary, capricious, or in
                manifest disregard of the law, the district court abused its discretion in
                granting Ruiz injunctive and extraordinary relief.       See Chateau Vegas
                Wine, Inc. v. S. Wine & Spirits of Am., Inc.,   127 Nev., Adv. Op. 73, 265
                P.3d 680, 684 (2011) (reviewing a "district court's decision to grant a

SUPREME COURT
     OF
   NEVADA
                                                      3
(0) 1947A ceo
                permanent injunction for an abuse of discretion"); Nevadans for the Prot.
                of Prop. Rights, Inc. v. Heller, 122 Nev. 894, 901, 141 P.3d 1235, 1240
                (2006) (stating that "this court generally reviews a district court's denial of
                a request for extraordinary relief under an abuse of discretion standard").
                On remand, we instruct the district court to enter an order confirming the
                arbitrator's decision.' Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                                 ,C.J.
                                         Hardesty


                                                                                         J.
                 arraguirre

                     y
                                                                                         J.
                Cherry                                      Saitta




                 ibbons




                       'We have considered the parties' remaining arguments and conclude
                that they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                cc:   Eighth Judicial District Court Dept. 2
                      Lansford W. Levitt, Settlement Judge
                      Marquis Aurbach Coifing
                      Law Office of Daniel Marks
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A